DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I, claims 24-32 and 34-36, in the reply filed on December 15, 2021, is acknowledged. However, Applicant’s assertion that claims 32 and 34-35 correspond to Species I is not persuasive. As presented in the Restriction Requirement, Species I, related to the Embodiment of Figs.1-3, discloses a single transistor device. It does not disclose multiple devices, let alone multiple devices with respective fins comprising first and second materials as required by claim 32. Multiple devices as required by claim 32 is disclosed in Species III, the Embodiment of Fig.5. Consequently, claims 32 and 34-35 are withdrawn from consideration as being directed to a non-elected Species. The Restriction Requirement is deemed proper and is hereby made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano (U.S. Pub. 2013/0037869).
Regarding claims 24-29, Okano [Figs.17-18] discloses a transistor structure, comprising:
a plurality of fins [6; 25-29] comprising a crystalline material, wherein the fins are spaced apart over a dielectric layer [5; 22], wherein a first number of the plurality of fins are on a first side of a fin template trench [9,4; 30,24] that extends through the dielectric layer, and wherein a second number of the plurality of fins [6; 25-29], equal to the first number, are on a second side of the fin template trench;
one or more materials [9,4; 30,24] within at least a portion of the fin template trench;
a gate dielectric [11] and a gate electrode [12] over sidewalls of the fins; and
a source and a drain [Paras.104, FET] coupled to the fins on opposite sides of the gate electrode;

wherein the fins [6; 25-29] comprise a first crystalline material, and the one or more materials [4; 24] within the fin template trench comprise a second crystalline material having a different composition than the first crystalline material [Paras.92,112];

wherein the first crystalline material comprises at least a first of Si or Ge, and the second crystalline material comprises at least a second of Si or Ge [Paras.92,112];

wherein the first crystalline material comprises at least one of Si, Ge or a first III-V alloy, and the second crystalline material comprises a second III-V alloy [Paras.92,112];



wherein the fins [6; 25-29] have a first height above a top of the dielectric layer, and the one or more materials [4; 24] within the fin template trench have a second height that is less that the fin height [Figs.17,18].

Claim(s) 24 and 30-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leobandung (U.S. Pub. 2018/0053651).
Regarding claims 24 and 30-31, Leobandung [Figs.5-10] discloses a a transistor structure, comprising:
a plurality of fins [52P] comprising a crystalline material [Paras.27-28], wherein the fins are spaced apart over a dielectric layer [40], wherein a first number of the plurality of fins are on a first side of a fin template trench [30] that extends through the dielectric layer, and wherein a second number of the plurality of fins [52P], equal to the first number, are on a second side of the fin template trench [Fig.5];
one or more materials [30; 60] within at least a portion of the fin template trench;
a gate dielectric [72] and a gate electrode [74] over sidewalls of the fins [Fig.10]; and
a source and a drain [Paras.37, FET] coupled to the fins on opposite sides of the gate electrode;

wherein the first number of the fins [52P] are each spaced apart by a first distance [Width/Thickness of 54], the second number of the fins are each spaced apart by the first distance [Width/Thickness of 54] and the first number of the fins are spaced apart from the second number of the fins [52P] by a second distance [Width of 30] that is larger than the first distance [Fig.5; Paras.24,30];

wherein the first distance is no more than 9nm [Para.30], and the second distance is larger than 9nm [Para.24].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano (U.S. Pub. 2013/0037869).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (U.S. Pub. 2018/0053651).
Regarding claim 36, Okano and Leobandung fail to explicitly disclose a computer platform, comprising:
a data storage means to store data; and
a data processing means coupled to the data storage means, wherein the data processing means includes a plurality of transistors, at least one of which comprises the transistor structure of claim 24.
However, it would be obvious for the high density memory LSI disclosed by Okano [Para.4] or the integrated circuits (ICs) disclosed by Leobandung [Para.2] to be incorporated in a computer platform, comprising:
a data storage means to store data; and

It would have been obvious to include the data storage as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822